       Case 2:16-cv-04460-DGC Document 49 Filed 12/28/18 Page 1 of 5




 1 LUBIN & ENOCH, P.C.
     Nicholas J. Enoch (016473)
 2 Stanley Lubin (003076)
     349 North Fourth Avenue
 3 Phoenix, Arizona 85003-1505
     Telephone: (602) 234-0008
 4 Email: nick@lubinandenoch.com
 5 KLAFTER, OLSEN & LESSER LLP
     Seth R. Lesser (admitted pro hac vice)
 6 Two International Drive, Suite 350
     Rye Brook, New York 10573
 7 Telephone: (914) 934-9200
     Email: seth@klafterolsen.com
 8
     Attorneys for Plaintiff and Opt-in Plaintiffs
 9
     EVANS LAW GROUP, P.C.
10 Cameron J. Evans (admitted pro hac vice)
     950 W. University Dr., Ste. 102
11   Rochester, Michigan 48307-1887
     Telephone: 248-468-1485
12   cevans@evanslawgrp.com

13 GUST ROSENFELD P.L.C.
     Wendy N. Weigand (019362)
14   Shelby M. Exposito (029546)
     Kyle Aaron Mabe (034402)
15   One East Washington Street, Suite 1600
     Phoenix, Arizona 85004-2553
16   Telephone: 602-257-7422
     Weigand@gustlaw.com
17   smexposito@gustlaw.com

18 Attorneys for Defendant
19                             UNITED STATES DISTRICT COURT

20                                     DISTRICT OF ARIZONA
21
     Jared Ruder, et al.,                            Case No. 2:16-cv-04460-DGC
22
            Plaintiffs,
23
            v.                                       PARTIES’ JOINT MOTION TO
24                                                   APPROVE SETTLEMENT AND
                                                     DISMISS ALL CLAIMS WITH
25 CWL Investments, LLC,                             PREJUDICE
26          Defendant.
27
28 . . .
      Case 2:16-cv-04460-DGC Document 49 Filed 12/28/18 Page 2 of 5




 1         The parties, by and through undersigned counsel, hereby respectfully request the
 2 Court to enter an order approving their settlement agreement and dismissing all claims
 3 with prejudice.
 4         This action, filed December 19, 2016, was initially filed as a proposed collective
 5 action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), seeking to
 6 recover alleged unpaid overtime pay on behalf of Plaintiff Jared Ruder (“Mr. Ruder”) and
 7 potential opt-in plaintiffs who allegedly were employed by CWL as Assistant Store
 8 Managers (“ASMs”) at various Jimmy John’s franchise locations in Arizona and
 9 Michigan. Dkt. No. 1. Mr. Ruder alleges that CWL misclassified ASMs as exempt from
10 overtime pay, suffered or permitted them to work overtime hours, and denied them
11 overtime pay for the hours they worked over 40 in a workweek. To date, only three (3)
12 other individuals, Devin Valentine (“Mr. Valentine”), Edward Mason (“Mr. Mason”) and
13 Jonathan Gorman (“Mr. Gorman”) (Messrs. Ruder, Valentine, Mason and Gorman are
14 also collectively referred to as “Plaintiffs”) have filed opt-in notices. Dkt. Nos. 10, 13-
15 14.
16         When this action was filed, Mr. Ruder also was an opt-in plaintiff in the
17 consolidated FLSA nationwide collective actions brought on behalf of every Jimmy
18 John’s ASM in the United States, whether employed directly by Jimmy John’s or by a
19 franchisee. In re Jimmy John’s Overtime Litigation, United States District Court,
20 Northern District of Illinois, Case Nos. 14-cv-5509, 15-cv-1681 and 15-cv-6010 (“In re
21 Jimmy John’s Overtime Litigation”). On March 9, 2017, the United States District Judge
22 hearing the In re Jimmy John’s Overtime Litigation took the extraordinary action of
23 issuing an injunction prohibiting Mr. Ruder (and other opt-in plaintiffs) from pursuing
24 their respective FLSA lawsuits against certain franchisees. On April 20, 2017, Mr. Ruder
25 filed a Motion for Equitable Tolling of the Statute of Limitations (Dkt. No. 16), which the
26 Court denied on July 27, 2017. Dkt. No. 21. After the Seventh Circuit vacated the
27 injunction, the stay in this case was lifted on consent. Dkt. Nos. 26, 27. CWL filed its
28 Answer on March 7, 2018, denying all liability. Dkt. No. 28.


                                                2
      Case 2:16-cv-04460-DGC Document 49 Filed 12/28/18 Page 3 of 5




 1         On April 12, 2018, this Court entered its First Case Management Order that
 2 provided discovery for only Mr. Ruder’s anticipated motion for conditional certification
 3 of a collective action and gave Mr. Ruder until September 21, 2018, to file his motion for
 4 conditional certification. Dkt. No. 33. Mr. Ruder did not engage in any discovery and
 5 did not file a motion for conditional certification. As required by the Court’s First Case
 6 Management Order, on September 14, 2018, the parties filed their report on settlement
 7 talks/discussions. Dkt. No. 36. On October 2, 2018, the Court entered an Order referring
 8 this action to Magistrate Judge John Boyle to conduct a settlement conference. Dkt. No.
 9 37.
10         On December 6, 2018, Magistrate Judge Boyle conducted a settlement conference.
11 Dkt. No. 45. With the assistance of Magistrate Judge Boyle, the parties negotiated a
12 mutually acceptable settlement.
13         The Settlement Agreement provides, among other things, that Defendant will pay,
14 or caused to be paid to, Plaintiffs a portion of their claimed back pay, Defendant will pay
15 an agreed-upon amount of Plaintiffs’ attorneys’ fees and costs and Plaintiffs will release
16 all claims against Defendant and related parties and stipulate to this Court entering an
17 order dismissing the case with prejudice and without cost or fees to any party. A copy of
18 the Settlement Agreement is attached as Ex. 1. The parties agree that the Settlement
19 Agreement represents a fair resolution and a reasonable compromise of disputed claims.
20         In particular, as a consequence of the parties’ settlement, each of the Plaintiffs will
21 receive the following sums of money:
22                1.     Ruder (Doc. 1) - $3,877.07;
23                2.     Allen Gorman (Doc. 14-1, p. 2) - $1,536.64;
24                3.     Mason (Doc. 13-1, p. 2) - $3,877.07; and
25                4.     Valentine (Doc. 13-1, p. 3) - $709.22.
26 At the settlement conference, each of these sums was arrived at based on a variety of
27 factors including, inter alia, how long each Plaintiff worked for the Defendant, how
28 many overtime hours each Plaintiff claimed to have worked for the Defendant and,


                                                  3
      Case 2:16-cv-04460-DGC Document 49 Filed 12/28/18 Page 4 of 5




 1 perhaps what was most important, whether each of the Plaintiffs’ overtime claims were
 2 time-barred, in whole or in part, as a consequence of their potential failure to prove that
 3 Defendant’s alleged violation of the FLSA was “willful” under 29 U.S.C. § 255(a).
 4          “Unlike most private settlements negotiated between parties in a civil action for
 5 damages, in a FLSA case, the parties must seek the district court’s approval of the
 6 settlement’s terms to ensure that it is enforceable and fair.” Juvera v. Salcido, 2013 U.S.
 7 Dist. LEXIS 176716, at * 9 (D. Ariz. Dec. 16, 2013) (citing Nall v. Mal-Motels, Inc., 723
 8 F.3d 1304 (11th Cir. 2013); Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350
 9 (11th Cir. 1982)); see also Dent v. Cox Commc’ns Las Vegas Inc., 502 F.3d 1141 (9th
10 Cir. 2007). But see, e.g., Fails v. Pathway Leasing LLC, 2018 U.S. Dist. LEXIS 196319
11 at *10 (D. Colo. November 19, 2018) (“this Court joins with Chief Judge Krieger in
12 concluding that judicial review of bona fide FLSA disputes is not required.”).
13          The settlement in this case is fair and should be approved. The settlement resolves
14 a “bona fide dispute between the parties with respect to coverage [and] amount due under
15 the [FLSA].” Id. at 1353 n.8. Plaintiffs are represented by experienced counsel, who, in
16 the “adversarial context of a lawsuit,” negotiated for Plaintiffs “a reasonable compromise
17 of disputed issues.” Lynn’s Food Stores, Inc., at 1354. Other indicia of fairness are also
18 present, including the fact that the parties investigated the issues; that the settlement will
19 conserve substantial time and expense by eliminating the need for costly discovery and a
20 trial of the merits; and that, by settling, Plaintiffs have avoided a significant delay in
21 receiving any possible recovery.
22          Because this settlement “reflect[s] a reasonable compromise over issues, such as
23 FLSA coverage or computation of back wages, that are actually in dispute,” the district
24 court may “approve the settlement in order to promote the policy of encouraging
25 settlement of litigation.” Id. Accordingly, the parties request that the Court approve the
26 terms set forth in the Settlement Agreement and enter the parties’ proposed Order
27 Granting Joint Motion to Approve Settlement and Dismiss All Claims with Prejudice.
28 . . .


                                                  4
      Case 2:16-cv-04460-DGC Document 49 Filed 12/28/18 Page 5 of 5




 1          RESPECTFULLY SUBMITTED this 28th day of December, 2018
 2
     /s/ Nicholas J. Enoch                               /s/ Cameron J. Evans
 3   LUBIN & ENOCH, P.C.                                 EVANS LAW GROUP, P.C.
     Nicholas J. Enoch (016473)                          Cameron J. Evans (admitted pro hac vice)
 4   Stanley Lubin (003076)                              950 W. University Dr., Ste. 102
     349 North Fourth Avenue                             Rochester, Michigan 48307-1887
 5   Phoenix, Arizona 85003-1505                         Telephone: 248-468-1485
     Telephone: (602) 234-0008                           Facsimile: 248-468-1814
 6   Facsimile: (602) 626-3586                           Email: cevans@evanslawgrp.com
     Email: nick@lubinandenoch.com
 7                                                       GUST ROSENFELD P.L.C.
     KLAFTER, OLSEN & LESSER LLP                         Wendy N. Weigand (019362)
 8   Seth R. Lesser (admitted pro hac vice)              Shelby M. Exposito (029546)
     Two International Drive, Suite 350
 9   Rye Brook, New York 10573                           One East Washington Street, Suite 1600
     Telephone: (914) 934-9200                           Phoenix, Arizona 85004-2553
10   Email: seth@klafterolsen.com                        Telephone: 602-257-7422
                                                         Facsimile: 602-340-1538
11                                                       Email: weigand@gustlaw.com
                                                         Email: smexposito@gustlaw.com
12
13
14                                    CERTIFICATE OF SERVICE

15          I hereby certify that on the 28th day of December, 2018, I electronically transmitted the
     attached report to the District Court Clerk’s office using the CM/ECF System for filing.
16
17                                                         /s/ CL Scherff

18
19
20
21
22
23
24
25
26
27
28


                                                     5
